DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Species III, Figures 8A-8C, Claims 1-2, 5-9 and 17-24 in the reply filed on 05/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 3-4, 10-16 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. Claim 23 is also withdrawn by the examiner by virtue of its dependency from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over of Akagawa et al. (US 2015/0236074, hereinafter “Akagawa”) in view of Kong et al. (US 2015/0362796, hereinafter “Kong”).
Regarding claim 1, Akagawa discloses a display device (Figures 1-6; see Paragraphs [0040]-[0045] identifying the embodiment shown in Figures 1-6) comprising:
a light emitting layer (32; Paragraph [0102]) disposed above a substrate (11); and
color filter arrays (36) disposed above the light emitting layer,
wherein the color filter arrays comprise a first color filter array (36B in Figure 4) constituted by color filters of a first color (blue; Paragraph [0062]), and a second color filter array (36R, 36G in Figure 4) constituted by color filters of a second color (red or green; Paragraph [0062]) which is different from the first color,
wherein the first color filter array comprises a first pair of color filters (“36B_1” and “36B_2” denoted by Examiner in Figure 6C below, and disposed in the middle of the display region E in Figure 1) adjacent to each other in a predetermined direction with a first clearance (see the clearance created by 36G and 36R) therebetween and a second pair of color filters (“36B_1” and “36B_2” in Figure 6C below, and in the peripheral area of the display region E in Figure 1) adjacent to each other in the predetermined direction with a second clearance (see the clearance by 36G and 36R) therebetween,
wherein the second color filter array comprises a first color filter (36G and 36R positioned between “36B_1” and “36B_2” in Figure 6C below and disposed in the middle of the display region E in Figure 1) positioned between the first pair of color filters and a second color filter (36G and 36R positioned between “36B_1” and “36B_2” in Figure 6C below and disposed in the peripheral area of the display region E in Figure 1) positioned between the second pair of color filters, and
wherein the second color filter partially overlaps with the second pair of color filters in a plain view with respect to the substrate (36G and 36R in Figure 6C below and disposed in the peripheral area of the display region E in Figure 1 partially overlap with “36B_1” and “36B_2” in Figure 6C below, and in the peripheral area of the display region E in Figure 1).
           
    PNG
    media_image1.png
    270
    508
    media_image1.png
    Greyscale
       

Akagawa does not disclose that a width of the first clearance in the predetermined direction is larger than a width of the second clearance in the predetermined direction, and wherein a width of the first color filter in the predetermined direction is larger than a width of the second color filter in the predetermined direction.
However, Kong teaches a display device (Figures 4-7), including a central region (CR) and peripheral regions (BR1, BR2), in which a distance between black matrixes in a central region is bigger than a distance between black matrixes in the peripheral regions, and a width of color filters in a central region is bigger than and a width of color filters in the peripheral regions (Figures 4-6 and Paragraphs [0077] “a distance between the second black matrixes 250 b in the peripheral region BR is proportionally decreased to a distance from the first black matrix 250 a in the central region CR and [0078]“a width of the color filter layer 160 between the black matrixes 250 a and 250 b is decreased from the central region CR to the peripheral region BR”, [0079] “ and, teaching different distances between color filters patterns disposed in the central region and in the peripheral region and different widths of color filters disposed therebetween).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the color filter arrays as disclosed by Akagawa with the teachings of Kong, wherein a width of the first clearance in the predetermined direction is larger than a width of the second clearance in the predetermined direction, and a width of the first color filter in the predetermined direction is larger than a width of the second color filter in the predetermined direction, for the purpose of preventing the light leakage problem and the color mixture problem when a LCD device is bent or curved (Kong: Paragraphs [0080], [0085]).

Regarding claim 2, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses that the first color filter partially overlaps with the first pair of color filters in a plain view with respect to the substrate (36G and 36R in Figure 6C above and disposed in the middle area of the display region E in Figure 1 partially overlapping with “36B_1” and “36B_2” in Figure 6C above and disposed in the middle area of the display region E in Figure 1).

Regarding claim 6, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses wherein the second color filter is in contact with two color filters constituting the second pair of color filters (36G and 36R in Figure 6C above and disposed in the peripheral area of the display region E in Figure 1 being in contact with “36B_1” and “36B_2” in Figure 6C above and disposed in the peripheral area of the display region E in Figure 1).

Regarding claim 7, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses wherein the first color filter is in contact with two color filters constituting the first pair of color filters (36G and 36R in Figure 6C above and disposed in the middle area of the display region E in Figure 1 being in contact with two color filters constituting “36B_1” and “36B_2” in Figure 6C above and disposed in the middle area of the display region E in Figure 1).

Regarding claim 9, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses wherein arrangement of the color filter arrays is a Bayer type or a stripe type (Paragraph [0035]).

Regarding claim 22, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses a display system (Figures 1-2) comprising:
a signal processing unit (15, 16; Paragraph [0059]); and
a display device (100; Paragraph [0066]) to which a signal processed by the signal processing unit is input (Paragraph [0073]),
wherein the display device is the display device according to claim 1.

Claims 5, 17-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over of Akagawa in view of Kong, and in further view of Iijima et al. (US 2016/0204185, hereinafter “Iijima”).
Regarding claim 5, Akagawa in view of Kong discloses the limitations of claim 1 above, and Akagawa further discloses a transistor disposed on a substrate (Paragraph [0095] “The substrate 11 is a transistor substrate on which … the transistors for switching 21 … the transistors for driving 23 … are formed”).
Akagawa does not disclose a multilayer wiring structure disposed between the transistor and the light emitting layer.
However, Iijima teaches a display device (Figures 1-3), in which a multilayer wiring structure is disposed between a transistor and a light emitting layer (a multilayer wiring structure 94 disposed between 72 and 102; Figure 3 and Paragraph [0072] “a wiring 94 or the like on a surface of the inter-layer insulating film 92. Further, the scanning signal line 28, the video signal line 30, and the drive power supply line 32 may be formed with a multi-wiring structure by the metal film for the wiring 94”, see also Paragraphs [0067]-[0073]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Akagawa with the teachings of Iijima, to have a multilayer wiring structure disposed between the transistor and the light emitting layer, for the purpose of supplying an electric current to the display and video or scanning signal for each display cell (Iijima: Paragraphs [0060]-[0062]).

Regarding claim 17, Akagawa discloses a display device (Figures 1-6; see Paragraphs [0040]-[0045] identifying the embodiment shown in Figures 1-6) comprising:
a light emitting layer (32; Paragraph [0102]) disposed above a substrate (11),
color filter arrays (36) disposed above the light emitting layer,
a transistor disposed on the substrate (Paragraph [0095] “The substrate 11 is a transistor substrate on which … the transistors for switching 21 … the transistors for driving 23 … are formed”); and
wherein the color filter arrays include a first color filter array (36B in Figure 4) constituted by color filters of a first color (blue; Paragraph [0062]), and a second color filter array (36R, 36G in Figure 4) constituted by color filters of a second color (red or green; Paragraph [0062]) which is different from the first color,
wherein the first color filter array comprises a first pair of color filters (“36B_1” and “36B_2” denoted by Examiner in Figure 6C below, and disposed in the middle of the display region E in Figure 1) adjacent to each other in a predetermined direction with a first clearance (see the clearance created by 36G and 36R) therebetween and a second pair of color filters (“36B_1” and “36B_2” in Figure 6C below, and in the peripheral area of the display region E in Figure 1) adjacent to each other in the predetermined direction with a second clearance (see the clearance by 36G and 36R) therebetween,
wherein the second color filter array comprises a first color filter (36G and 36R positioned between “36B_1” and “36B_2” in Figure 6C below and disposed in the middle of the display region E in Figure 1) positioned between the first pair of color filters and a second color filter (36G and 36R positioned between “36B_1” and “36B_2” in Figure 6C below and disposed in the peripheral area of the display region E in Figure 1) positioned between the second pair of color filters.
Akagawa does not disclose that a width of the first clearance in the predetermined direction is larger than a width of the second clearance in the predetermined direction, and wherein a width of the first color filter in the predetermined direction is larger than a width of the second color filter in the predetermined direction.
However, Kong teaches a display device (Figures 4-7), including a central region (CR) and peripheral regions (BR1, BR2), in which a distance between black matrixes in a central region is bigger than a distance between black matrixes in the peripheral regions, and a width of color filters in a central region is bigger than and a width of color filters in the peripheral regions (Figures 4-6 and Paragraphs [0077] “a distance between the second black matrixes 250 b in the peripheral region BR is proportionally decreased to a distance from the first black matrix 250 a in the central region CR and [0078]“a width of the color filter layer 160 between the black matrixes 250 a and 250 b is decreased from the central region CR to the peripheral region BR”, [0079] “ and, teaching different distances between color filters patterns disposed in the central region and in the peripheral region and different widths of color filters disposed therebetween).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the color filter arrays as disclosed by Kong, wherein a width of the first clearance in the predetermined direction is larger than a width of the second clearance in the predetermined direction, and a width of the first color filter in the predetermined direction is larger than a width of the second color filter in the predetermined direction, for the purpose of preventing the light leakage problem and the color mixture problem when a LCD device is bent or curved (Kong: Paragraphs [0080], [0085]).
Akagawa further fails to disclose a multilayer wiring structure disposed between the transistor and the light emitting layer.
However, Iijima teaches a display device (Figures 1-3), in which a multilayer wiring structure is disposed between a transistor and a light emitting layer (a multilayer wiring structure 94 disposed between 72 and 102; Figure 3 and Paragraph [0072] “a wiring 94 or the like on a surface of the inter-layer insulating film 92. Further, the scanning signal line 28, the video signal line 30, and the drive power supply line 32 may be formed with a multi-wiring structure by the metal film for the wiring 94”, see also Paragraphs [0067]-[0073]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Akagawa with the teachings of Iijima, to have a multilayer wiring structure disposed between the transistor and the light emitting layer, for the purpose of supplying an electric current to the display and video or scanning signal for each display cell (Iijima: Paragraphs [0060]-[0062]).

Regarding claim 18, Akagawa in view of Kong and Iijima discloses the limitations of claim 17 above, and Akagawa further discloses wherein the second color filter is in contact with two color filters constituting the second pair of color filters (36G and 36R in Figure 6C above and disposed in the peripheral area of the display region E in Figure 1 being in contact with “36B_1” and “36B_2” in Figure 6C above and disposed in the peripheral area of the display region E in Figure 1).

Regarding claim 19, Akagawa in view of Kong and Iijima discloses the limitations of claim 18 above, and Akagawa further discloses wherein the first color filter is in contact with two color filters constituting the first pair of color filters (36G and 36R in Figure 6C above and disposed in the middle area of the display region E in Figure 1 being in contact with two color filters constituting “36B_1” and “36B_2” in Figure 6C above and disposed in the middle area of the display region E in Figure 1).

Regarding claim 21, Akagawa in view of Kong and Iijima discloses the limitations of claim 17 above, and Akagawa further discloses arrangement of the color filter arrays is a Bayer type or a stripe type (Paragraph [0035]).

Regarding claim 24, Akagawa in view of Kong and Iijima discloses the limitations of claim 17 above, and Akagawa further discloses a display system (Figures 1-2) comprising:
a signal processing unit (15, 16; Paragraph [0059]); and
a display device (100; Paragraph [0066]) to which a signal processed by the signal processing unit is input (Paragraph [0073]),
wherein the display device is the display device according to claim 17.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over of Akagawa in view of Kong, and in further view of Sato et al. (US 2006/0226342, hereinafter “Sato”).
Regarding claim 8, Akagawa in view of Kong discloses the limitations of claim 1 above.
Akagawa does not disclose that arrangement of the color filter arrays is a honeycomb type.
However, Sato teaches arrangement of a color filter array (Figure 13) being a honeycomb type, to broaden an aperture (Paragraph [0138]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrangement of the color filter arrays as disclosed by Akagawa with the teachings of Sato, to have arrangement of the color filter arrays is a honeycomb type, such that an aperture can be broaden according to the honeycomb arrangement (Sato: Paragraph [0138]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over of Akagawa in view of Kong and Iijima, and in further view of Sato.
Regarding claim 20, Akagawa in view of Kong and Iijima discloses the limitations of claim 17 above.
Akagawa does not disclose arrangement of the color filter arrays is a honeycomb type.
However, Sato teaches arrangement of a color filter array (Figure 13) being a honeycomb type, to broaden an aperture (Paragraph [0138]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the arrangement of the color filter arrays as disclosed by Akagawa with the teachings of Sato, to have arrangement of the color filter arrays is a honeycomb type, such that an aperture can be broaden according to the honeycomb arrangement (Sato: Paragraph [0138]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871